     Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 1 of 19 PageID #: 415



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

ALICIA GONAZALES,

               Plaintiff,

v.                                                           Civil Action No.: 3:18-cv-00235
                                                             Judge Robert C. Chambers

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

               Defendant.

                      DEFENDANT MARSHALL UNIVERSITY
                  BOARD OF GOVERNORS’ MEMORANDUM OF LAW
              IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                      I.     INTRODUCTION

        Defendant, Marshall University Board of Governors (“Marshall University”), by counsel,

Perry W. Oxley, Esq., David E. Rich, Esq., Eric D. Salyers, Esq., and the law firm of Oxley Rich

Sammons, hereby files its Memorandum of Law in Support of its Motion for Summary Judgment.

Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Marshall University is entitled to

summary judgment on the Plaintiff’s sole count under Title IX because the Plaintiff cannot show that

Marshall University was deliberately indifferent, that Marshall University’s actions were clearly

unreasonable in light of the known circumstances, or that she was subjected to an ongoing hostile

environment. No genuine issues of material facts exist with respect to the aforementioned issues. In

support of its Motion, the Defendant states as follows:

                                II.        STATEMENT OF FACTS

        The Plaintiff filed her Complaint filed on or about January 31, 2018. See ECF 1. This case

involves the alleged sexual assault on Plaintiff by Joseph Chase Hardin, another student enrolled



                                                  1
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 2 of 19 PageID #: 416



in Defendant’s university, on or about February 1, 2016. Id. By all accounts, Ms. Gonzales and

Mr. Hardin had a cordial friendship prior to February 1, 2016. See Deposition of Alicia Gonzales,

the relevant portions of which are attached hereto as Exhibit A, at pg. 39, 45-47, 57; See also

Deposition of Joseph Chase Hardin, the relevant portions of which are attached hereto as Exhibit

B, at pg. 9-10. On February 1, 2016, Ms. Gonzales and Mr. Hardin entered Ms. Gonzales’

dormitory building, where Ms. Gonzales signed Mr. Hardin in. See Exhibit A, at pg. 55. Ms.

Gonzales alleges that Mr. Hardin sexually assaulted her after they entered into Ms. Gonzales’ dorm

room. See Exhibit A, at pg. 89. What exactly happened in the dorm room is up for debate. See

Deposition of Lisa Martin, the relevant portions of which are attached hereto as Exhibit C, at pg.

50-51.

         Officer McCallister of the Marshall University Police Department met with the Plaintiff on

February 2, 2016, to explain the process to her. See Exhibit A, at pg. 180-181, 247-248. On

February 3, the Marshall University Police Department transported the Plaintiff and her two

friends to the Cabell County Courthouse, so that she could obtain a temporary restraining order

against Joseph Hardin. See Exhibit A, at pg. 172, 248. The Plaintiff admits that Officer McCallister

of the Marshall University Police Department treated her well after the incident and was trying to

do what was best for her. See Exhibit A, at pg. 172-173.

         On February 8, 2016, Ms. Gonzales reported the alleged sexual assault to Ms. Lisa Martin,

the Director of Student Conduct. See Exhibit A, at pg. 187; See also Deposition of Lisa Martin,

the relevant portions of which are attached hereto as Exhibit C, at pg. 21. On February 9, 2016,

Ms. Martin sent a letter Mr. Hardin, charging him with a violation of sexual assault under Standard

2, Section 2.C. of the Marshall University Student Code of Rights and Responsibilities and

initiated the Title IX investigation. See Exhibit A, at pg. 248; See also Exhibit C, at pg. 29, and



                                                 2
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 3 of 19 PageID #: 417



Deposition of Courtney Bullard, the relevant portions of which are attached hereto as Exhibit D,

at pg. 36-37. In this “charge letter,” Mr. Hardin was instructed not to contact Ms. Gonzales, or her

friends, and he was banned from the residence halls. See Exhibit A, at pg. 223.

       On February 22, 2016, Lisa Martin met with the Plaintiff and her mother to further explain

the process with the University. See Exhibit A, at pg. 194, 204-205.

       On March 10, 2016, Ms. Martin sent a letter finding Mr. Hardin responsible for violating

Standard 2, Section 2.C. of the Marshall University Student Code of Rights and Responsibilities

and expelled him from Marshall University. See Exhibit C, at pg. 67; see also Exhibit D, at pg. 39-

41. The next day, March 11, 2016, Mr. Hardin appealed the decision of Ms. Martin. See Exhibit

D, at pg. 49.

       On April 27, 2016, Lisa Martin met with the Plaintiff and her witnesses in preparation for

the hearing. See Exhibit A, at pg. 206-207.

       On May 4, 2016, the hearing was conducted before Michelle Barbour (Hearing Officer),

Ashlee Spencer (Student Panel Member), Nicholas “Alex” O’Donnell (Student Panel Member),

and Melissa “Missy” Reed (Faculty Panel Member). See Deposition of Michelle Barbour, the

relevant portions of which are attached hereto as Exhibit E, at pg. 47. Ms. Martin represented the

University and presented the case against Mr. Hardin. See Exhibit E, at pg. 56. Mr. Hardin was

represented by Anthony Spenia and Elizabeth Estep. See Exhibit E, at pg. 49. Upon conclusion of

the hearing, the Student Conduct Panel found Mr. Hardin not responsible for the violation of

Standard 2, Section 2.C. of the Marshall University Student Code of Rights and Responsibilities.

See Exhibit D, at pg. 91.

       The Student Conduct Panel was not able to determine if the sexual contact was consensual

and stated that they lacked clear evidence against Mr. Hardin. See Exhibit D, at pg. 91.



                                                 3
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 4 of 19 PageID #: 418



Accordingly, no sanction against Mr. Hardin was issued. See Exhibit D, at pg. 109-110. Lisa

Martin advocated for Ms. Gonzales, so much so that she was moved to tears informing Ms.

Gonzales of the decision. See Exhibit A, at pg. 244, 246.

       After the hearing, on May 4, 2016, Lisa Martin told Ms. Gonzales that she could appeal

the decision and that they could meet to talk about it. See Exhibit A, at pg. 209. On May 6, 2016,

Lisa Martin again met with the Plaintiff to discuss her options, including how to file any appeals.

See Exhibit A, at pg. 207. The Plaintiff never appealed the decision of the hearing panel. See

Exhibit A, at pg. 217, 219-220; See also Exhibit D, at pg. 113, 189.

        On May 11, 2016, Carla Lapelle, the Interim Dean of Student Affairs, sua sponte issued a

recommendation to Marshall University President Jerome Gilbert that Mr. Hardin be banned from

Marshall University until the conclusion of his criminal trial, but still be permitted to take online

courses. See Exhibit A, at pg. 249-250; see also Exhibit D, at pg. 115-116. Ms. Lapelle explained

that her decision was based on the fact that she wanted to protect Ms. Gonzales throughout the

criminal process. See Exhibit D, at pg. 116, 120; See also Deposition of Carla Lapelle, the relevant

portions of which are attached hereto as Exhibit F, at pg. 35-36. President Gilbert adopted Ms.

Lapelle’s recommendations. See Exhibit A, at pg. 249-250; See also Exhibit D, at pg. 125.

       On May 12, 2016, Mr. Hardin appealed the decision to ban him from campus. See Letter

dated March 30, 2017, attached hereto as Exhibit G. Pursuant to University policy, President

Gilbert lifted the ban on Mr. Hardin pending his appeal. See Exhibit G. However, the no-contact

order remained in effect. See Exhibit A, at pg. 250. Mr. Hardin’s appeal was directed to Debra

Hart, Marshall University’s Title IX Officer. See Exhibit G.

       On June 1, 2016, Ms. Hart wrote to Elizabeth Estep and Anthony Spenia, counsel for Mr.

Hardin, and Candace Kraus, counsel for Marshall University, informing them that she has been



                                                 4
     Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 5 of 19 PageID #: 419



appointed as the hearing officer for Mr. Hardin’s appeal by Marshall University’s Board of

Governors and has authority to render a decision regarding the same. See Exhibit G. She asked

both parties to submit briefs regarding the issue before she decides if oral argument is necessary.

See Exhibit G. Both parties subsequently submitted undated briefs. Ms. Gonzales elected not to

provide a brief on the issue despite being offered to participate in the briefing schedule. See Exhibit

G.

        On August 18, 2016, Ms. Hart issued a ruling affirmed the decision to ban Mr. Hardin from

Marshall University’s campus until the resolution of his criminal trial, only allowing him to take

online courses. See Exhibit A, at pg. 222, 250; see also Exhibit D, at pg. 128-129.

        On January 11, 2017, Mr. Hardin entered into a Kenney Plea to the misdemeanor offense

of battery and was sentenced to three years of probation. See Exhibit G.

        On January 20, 2017, Mr. Hardin formally requested a reconsideration of his ban from

Marshall University, due to the conclusion of his criminal case. See Exhibit A, at pg. 251. On

January 23, 2017, notice was sent to counsel for Ms. Gonzales informing her of Mr. Hardin’s

request for reconsideration and his return to campus. See Exhibit G.

        On February 1, 2017, Ms. Gonzales, through counsel, responded to Mr. Hardin’s request

for reconsideration. See Exhibit G. On March 14, 2017, Mr. Hardin responded to the letter written

on behalf of Ms. Gonzales. See Exhibit G. On or about March 30, 2017, Mr. Hardin was permitted

to return to campus. See Exhibit G. Mr. Hardin was at a point where he was required to take on-

campus courses in order to complete his degree. See Exhibit G. Further, Marshall University

reasoned that since Ms. Gonzales was no longer on campus, there was no opportunity for

interaction between her and Mr. Hardin. See Exhibit G. While Mr. Hardin was allowed to attend

classes on campus, he was not allowed in the residence halls, to participate in extracurricular



                                                  5
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 6 of 19 PageID #: 420



activities, or attend the Rec Center. See Exhibit G. These restrictions were put in place for the

2017-2018 school year. See Exhibit G.

       Many of the above events, to the Plaintiff’s own admission, favored her. See Exhibit A, at

pg. 252. Ms. Gonzales left campus after her freshman year was concluded on May 6, 2016, prior

to the resolution of the Title IX process. See Exhibit A, at pg. 250. She started her admission

process to Slipper Rock University in July of 2016. See Exhibit A, at pg. 221-222.

       Plaintiff claims that, as a result of the sexual assault she allegedly suffered, and the

Defendant’s alleged deliberate indifference to such assault, she suffered damages related to, inter

alia, emotional injuries, lost tuition, forced withdrawal from Marshall University, the

abandonment of her major, and a delay in her educational pursuit and the start of her professional

career. See ECF 1, at ¶ 74. However, as stated herein, many of the actions of the Defendant favored

Ms. Gonzales. In fact, Plaintiff’s own expert, Ms. Bullard, withdrew criticisms from her expert

report, admitting that Marshall responded promptly with a no-contact order and that Mr. Hardin

provided a sufficient basis for an appeal. See Exhibit D, at pg. 146-147. Ms. Bullard’s basis for

her initial opinion that the Plaintiff was being subjected to an ongoing hostile environment (that

the Plaintiff saw Mr. Hardin at a basketball game) was a misconception, as the Plaintiff did not

actually see Mr. Hardin at a basketball game, she merely saw a photograph of him at the game.

See Exhibit D, at pg. 195-196, 226. Ms. Bullard does not opine that Marshall University was

deliberately indifferent, either in her deposition testimony or her report, despite admitting she has

previously analyzed the issue of whether a school was deliberately indifferent. See Exhibit D,

generally and pg. 16. Likewise, Ms. Bullard did not testify once in her deposition that the actions

of Marshall University were clearly unreasonable in light of the known circumstances. Id. Ms.




                                                 6
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 7 of 19 PageID #: 421



Bullard essentially only opines that Marshall University did not follow “best practices,” which is

not the standard at issue. Id.

        Marshall University’s expert, Brett Sokolow, opined “the school acted in ways that gravely

exceeded the standards for what is reasonable in light of the known circumstances, and that [he]

continue[s] to be somewhat baffled on what basis anybody could claim that this was a response by

the school that was deliberately indifferent.” See Deposition of Brett Sokolow, the relevant

portions of which are attached hereto as Exhibit H, at pg. 28. As explained by Mr. Sokolow, the

Plaintiff and her expert seek to hold Marshall University to an ideal standard. Id. at pg. 28-29.

Once Marshall investigated the allegation and put a no-contact order and residence hall restriction

in place, Title IX was satisfied. Id. at pg. 73-74.

                                 III.    LAW AND ARGUMENT

    A. Legal Standard

        Rule 56 of the Federal Rules of Civil Procedure provides that either complete or partial

summary judgment may be granted when it appears that there is “no genuine issue as to any

material fact.” A genuine issue exists only “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “[T]he mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

at 247-48 (emphasis original).

        “In other words, summary judgments should be granted in those cases where it is perfectly

clear that no issue of fact is involved and inquiry into the facts is not desirable to clarify the

application of the law.” Miller v. Fed. Deposit Ins. Corp., 906 F.2d 972, 973-74 (4th Cir. 1990)



                                                      7
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 8 of 19 PageID #: 422



(citing Charbonnages De France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979); Stevens v. Howard

D. Johnson Co., 181 F.2d 390, 394 (4th Cir. 1950)). “On summary judgment, any permissible

inferences to be drawn from the underlying facts must be viewed in the light most favorable to the

party opposing the motion.” Miller, 906 F.2d at 974 (citing Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)). “However, where the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party, disposition by summary

judgment is appropriate.” Miller, 906 F.2d at 974 (citing Matsushita Elec. Indus. Co., Ltd, 475

U.S. at 587; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)).

       “Only where persons of reasonable minds may not fairly differ on the proper inferences to

be drawn from the facts, does the issue of proximate cause become a question of law for the court.”

Qura v. D R McClain & Son, No. 95-1744, 1996 U.S. App. LEXIS 25510, at *11-12 (4th Cir. Sep.

30, 1996).

       In this case, the Plaintiff brought a single claim against Marshall University for an alleged

violation of her civil rights under Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681(a). See generally ECF 1. Title IX provides that “No person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance…”

20 U.S.C. § 1681(a). In order to establish a Title IX claim, the Plaintiff must prove: “(1) [P]laintiff

was a student at an educational institution receiving federal funds; (2) [Plaintiff] was subjected to

harassment based on [her] sex; (3) the harassment was sufficiently severe or pervasive to create a

hostile (or abusive) environment in an educational program or activity; and (4) there is a basis for

imputing liability to the institution.” Jennings v. Univ. of N.C., 482 F.3d 686, 695 (4th Cir. 2007).




                                                  8
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 9 of 19 PageID #: 423



       The leading Supreme Court cases impacting school liability under Title IX are Gebser v.

Lago Vista, 524 U.S. 274 (1998) and Davis v. Monroe County, 526 U.S. 629 (1999). Liability via

a private right of action under Title IX exists when “an official of the school district who at a

minimum has authority to institute corrective measures on the district’s behalf has actual notice

of, and is deliberately indifferent to, the [accused party’s] misconduct.” Gebser v. Lago Vista

Indep. Sch. Dist., 524 U.S. 274, p. 285 (1998). The Gebser decision continues: “Thus, a damages

remedy will not lie unless an official who at a minimum has authority to address the alleged

discrimination and to institute corrective measures on the recipient’s behalf has actual knowledge

of discrimination and fails adequately to respond.” Id. at p. 276. Further, “a recipient of federal

funds may be liable in damages under Title IX only for its own misconduct.” Davis v. Monroe Cty.

Bd. of Educ., 526 U.S. 629, 640, 119 S. Ct. 1661, 1670 (1999).

       “Deliberate indifference is a high bar,” and “neither negligence nor mere unreasonableness

is enough.” Qayumi v. Duke Univ., 2018 U.S. Dist. LEXIS 64876 (2018), citing Sanches v.

Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 167 (5th Cir. 2011). Deliberate

indifference” has been defined as a response by a school that is “clearly unreasonable in light of

the known circumstances.” Porto v. Town of Tewksbury, 488 F.3d 67, 72 (1st Cir. 2007) (quoting

Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 648 (1999)).

       In Davis, the Supreme Court specifically stated:

       We stress that our conclusion here—that recipients may be liable for their deliberate
       indifference to known acts of peer sexual harassment—does not mean that
       recipients can avoid liability only by purging their schools of actionable peer
       harassment or that administrators must engage in particular disciplinary action. We
       thus disagree with respondents’ contention that, if Title IX provides a cause of
       action for student-on-student harassment, “nothing short of expulsion of every
       student accused of misconduct involving sexual overtones would protect school
       systems from liability or damages.” [Citations omitted]. Likewise, the dissent
       erroneously imagines that victims of peer harassment now have a Title IX right to
       make particular remedial demands. [Citations omitted]. In fact, as we have

                                                9
  Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 10 of 19 PageID #: 424



       previously noted, courts should refrain from second-guessing the disciplinary
       decisions made by school administrators. [Citations omitted]. School
       administrators will continue to enjoy the flexibility they require so long as funding
       recipients are deemed “deliberately indifferent” to acts of student-on-student
       harassment only where the recipient's response to the harassment or lack thereof is
       clearly unreasonable in light of the known circumstances. Davis v. Monroe County
       Board of Education, 526 U.S. 629, 648 (1999).

       Moreover, the 4th Circuit has specifically held that “deliberate indifference” requires a

pattern of evidence demonstrating that the school knew or should have known the approach would

cause harm and that they were therefore choosing to cause that harm by continuing the approach.

Doe v. Russell County School Board, 292 F.Supp. 3d 690 (2018).

       The 4th Circuit has emphasized that the high standard of “deliberate indifference”

“precludes a finding of deliberate indifference in all but limited circumstances.” Doe v. Board of

Education, 982 F.Supp.2d 641 (2013). The Fourth Circuit has affirmed that liability does not attach

when the defendant “responds to reports of student-on-student sexual harassment, but simply does

not do enough to stop the problem.” Facchetti v. Bridgewater College, 175 F.Supp.3d 627 (2016),

citing Doe v. Bd. Of Educ., 982 F.Supp.2d 641 (2013). “If a funding recipient does not engage in

harassment directly, it may not be liable for damages unless its deliberate indifference ‘subjects’

its students to harassment. That is, the deliberate indifference must, at a minimum, ‘cause

[students] to undergo’ harassment or ‘make them liable or vulnerable’ to it.” Davis v. Monroe Cty.

Bd. of Educ., 526 U.S. 629, 644-45, 119 S. Ct. 1661, 1672 (1999). Moreover, the “failure to follow

sexual harassment grievance procedures does not prove deliberate indifference under Title IX” in

the Fourth Circuit. Doe v. Board of Education, 982 F.Supp.2d 641 (2013).

   B. The alleged harassment suffered by Plaintiff was not sufficiently severe or pervasive
      to create a hostile environment in an educational program or activity.

       The Plaintiff has failed to make a showing sufficient to establish harassment severe or

pervasive enough to create a hostile environment in Defendant’s educational programs and

                                                10
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 11 of 19 PageID #: 425



activities. The U.S. Supreme Court, as well as other courts, has expressed strong doubts that a

single incident of harassment is actionable under Title IX. See Davis v. Monroe County Bd. of

Educ., 526 U.S. 629, 652–53 (1999) (“Although, in theory, a single instance of sufficiently severe

one-on-one peer harassment could be said to [be actionable], we think it unlikely that Congress

would have thought such behavior sufficient to rise to [actionable] level in light of the inevitability

of student misconduct and the amount of litigation that would be invited by entertaining claims of

official indifference to a single instance of one-on-one peer harassment . . . .”). See also Hawkins

v. Sarasota Cty. Sch. Bd., 322 F.3d 1279, 1289 (11th Cir. 2003) (“The behavior must also be severe

enough to have a ‘systemic’ effect of denying the victim equal access to an educational program

or activity. We take this to mean that gender discrimination must be more widespread than a single

instance of one-on-one peer harassment and that the effects of the harassment touch the whole or

entirety of an educational program or activity . . ..”). See also Ross v. Corp. of Mercer Univ., 506

F. Supp. 2d 1325, 1357–59 (M.D. Ga. 2007). The Plaintiff in Ross claimed she was sexually

assaulted on one occasion by a fellow student, and the court held, in light of Davis and Hawkins:

        “the Court must conclude that [the Plaintiff] has failed to show that the
       discrimination she allegedly suffered was so severe, pervasive and objectively
       offensive as to have the ‘systematic effect’ of denying her equal access to an
       educational program or activity. . . [T]he Court does not mean to imply that rape is
       not a horrific crime, or that a single instance cannot constitute severe and
       objectively offensive discrimination. However, the Court must conclude that a
       single incident, however traumatic to its victim, is not likely to be pervasive, or to
       have a systemic effect on educational activities . . . Therefore . . . the Court
       concludes [the Plaintiff] has failed to provide enough evidence for a jury to
       conclude her discrimination was severe, pervasive and objectively offensive.
       Mercer is entitled to summary judgment on this claim.” Id. at 1358–59.

       Judge Irene Berger with the Southern District of West Virginia recently ruled on a Title IX

case on February 1, 2017. See Farley v. New River Cmty. & Tech. Coll., No. 5:16-cv-09442, 2017

U.S. Dist. LEXIS 13631 (S.D. W. Va. Feb. 1, 2017). In Farley, a professor sent inappropriate



                                                  11
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 12 of 19 PageID #: 426



pictures to a student. Id at 4. Thereafter, the student reported the conduct and an investigation was

initiated. Id. The student alleged that the school only interviewed her, and that they attempted to

minimize the incident. Approximately one month later, the professor resigned from the College.

Id. at 5. The student alleged that, as a result of the Professor’s conduct and subsequent lack of

investigation by the school, she lost her passion for school, her attendance fell, and her grades

slipped. Id.

        In Farley, the court focused on whether the acts were severe or pervasive, and whether

those acts crated a hostile environment. Id. Taking the Plaintiff’s allegations as true, the court

determined that the string of lewd text messages were severe and pervasive. Farley, at 12.

However, the court ruled that they did not create a hostile environment, because the Plaintiff

produced no evidence that she was “was forced to endure sexual harassment on a regular basis

while earning her degree.” Id. at 16. The court in Farley explained that she was not required to

have continued contact, not subject to the professor’s leadership, and does not claim any similar

actions occurred after the conduct that was alleged. Id.

        Here, the Plaintiff was not required to have continued contact with her accuser. In fact, Mr.

Hardin was immediately issued a no-contact order preventing him from contacting her, or her

friends or family, in person or via social media. Moreover, Mr. Hardin was banned from the

residence halls. Additionally, Lisa Martin testified in her deposition that she checked both Mr.

Hardin’s and Mr. Gonzales’ class schedules to ensure there would be no overlap and that they

would not run into each other. See Exhibit C, at pg. 150-151. The Plaintiff’s allegation of seeing

Mr. Hardin through a photograph at a basketball game is simply not enough to create an ongoing

hostile environment. Neither is the single allegation of sexual assault.




                                                 12
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 13 of 19 PageID #: 427



       The Plaintiff also alleges that was once laughed at by Mr. Hardin and his friends after work.

Mr. Hardin denies that this ever occurred. Nonetheless, even if true, this action would not deprive

of her any educational benefits. As a result, the Defendant is entitled to summary judgment.

   C. There is no basis for imputing liability to the institution.

       “Under Title IX, an imputation of liability to an educational institution has two pertinent

aspects: (1) whether the institution had actual knowledge of the student-on-student sexual

harassment; and (2) whether the institution was deliberately indifferent to that harassment.” Doe

v. Bd. of Educ., 605 F. App'x 159, 167 (4th Cir. 2015); See also Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 290–91 (1998). “An educational institution can be liable on a deliberate

indifference theory only when its response to known harassment is clearly unreasonable.” Doe v.

Bd. Of Educ., 605 F. App’x at 167 (internal quotation marks and citation omitted). Deliberate

indifference, in other words, is “an official decision by the recipient [of knowledge of harassment]

not to remedy the violation.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. at 290. Deliberate

indifference is not a negligent standard. The standard is not an open invitation for courts, which

are often unacquainted with the realities of and constraints on school discipline, to “second guess”

school actions with the benefit of hindsight. Davis, 526 U.S. at 648. Further, it is important to keep

in mind that Title IX does not mandate “particular disciplinary action[s],” and the law does not

entitle victims to a “right to make particular remedial demands.” Id. “On summary judgment, a

court is entitled to decide that the educational entity’s response was not clearly unreasonable as a

matter of law.” Doe v. Bd. Of Educ., 605 F. App’x at 167 (internal quotation marks and citation

omitted).

       Judge Irene Berger also ruled on a recent Title IX case on April 12, 2017. See Rex v. W.

Va. Sch. of Osteopathic Med., No. 5:15-cv-01017, 2017 U.S. Dist. LEXIS 56300, (S.D. W. Va.



                                                 13
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 14 of 19 PageID #: 428



Apr. 12, 2017). Rex involved peer-to-peer harassment and the facts are very similar to our case at

hand. In Rex, a medical student alleged that a fellow student drugged and raped her after an off-

campus party. Id. at 3. The plaintiff reported the alleged rape and asserted that the school

mishandled the investigation and created such a hostile environment that she was forced to

withdraw and transfer to another medical school. Id.

         As in our case, the issue as to whether consent was given was unclear. Id. at 5-9. The

plaintiff took multiple issues as to how the investigation was handled. Id. at 13-14. Ultimately, the

medical school found her claim unfounded, even though they believed it was more likely than not

she was incapacitated during the alleged sexual assault. Id. at 14-15. However, they upheld a

mutual no contact order between the two students and found that the alleged assailant violated

other school policies. Id. at 15. The plaintiff appealed this finding; however, the school dismissed

her appeal, stating, without much explanation, that she did not have grounds for the appeal. Id. at

16-17.

         In the denied appeal, she submitted a hair follicle test that showed traces of GHB, a date

rape drug, and she argued that the investigation was not adequate, reliable, or impartial, and was

untimely. Id. at 16. After her appeal denial, the plaintiff submitted the results of a more

sophisticated hair test which found diazepam in her system, which is an anxiolytic and sedative.

Id. at 17. While the school asked why the two different hair tests showed different results, they

apparently did nothing else with the information. Id. The plaintiff ultimately took a medical leave

of absence and transferred to another school. Id. at 17-18.

         In granting summary judgment for the medical school, the court noted the issue of whether

consent was given and stated “[t]his Court cannot properly review the credibility determinations

made by the institution performing a Title IX investigation.” Id. at 26. Ultimately, the court found



                                                 14
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 15 of 19 PageID #: 429



that the medical school “met its burden of showing that there is no genuine issue of material fact

with respect to alleged deliberate indifference” and noting that they “addressed her concerns.” Id.

at 27. In addition to granting the medical school summary judgment as to plaintiff’s Title IX claim,

the school was also granted summary judgment as to a Title IX retaliation claim, invasion of

privacy claim, negligence claim, unauthorized practice of law claim, and intentional infliction of

emotional distress claim. Id. at 27-32.

       The Plaintiff has not made a showing sufficient to establish deliberate indifference. In fact,

the Plaintiff’s allegations in her Complaint itself show that the Defendant was not deliberately

indifferent to her allegations of harassment:

               20. [The day after the alleged assault], Plaintiff and her two best friends
       went to the Marshall University Police Department and reported the rape of her by
       Joseph Hardin.
               21. That same day, the rape was reported by the Marshall University Police
       Department (hereinafter “MUPD”) to Lisa Martin, Marshall University’s Director
       of Student Conduct.
               22. [Two days after the alleged assault], the MUPD transported Plaintiff and
       her two friends to the Cabell County Courthouse so that Plaintiff could obtain a
       temporary restraining order (hereinafter “OOP” – order of protection) against
       Joseph Hardin.
               …
               24. [A week after the alleged assault], Plaintiff was transported by the
       MUPD to Lisa Martin’s office and proceeded to give a statement regarding the rape
       for the purposes of initiating the university disciplinary process, with a complaint
       being filed and opened with the Office of Student Conduct.
               25. Joseph Hardin was interviewed by Lisa Martin on February 18, 2016.
               …
               28. On March 10, 2016, Lisa Martin notified Plaintiff and Joseph Hardin
       that she had reached a decision on the disciplinary charges and that she had
       determined that Joseph Hardin had raped the Plaintiff.
               29. Lisa Martin ordered Joseph Martin to be expelled from Marshall
       University.
               30. On March 11, 2016, Joseph Hardin appealed Lisa Martin’s decision.
       Joseph Hardin remained on campus during the appeal process.
               …
               32. Ultimately, the student conduct panel conducted a hearing on May 4,
       2016.



                                                15
  Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 16 of 19 PageID #: 430



               43. Ultimately, the student conduct panel found that there was insufficient
       evidence to uphold Joseph Hardin’s expulsion, and determined that no sanctions
       should be levied against him.
               …
               46. However, before the Title IX Coordinator reviewed the matter, Marshall
       University’s Interim Dean, Carla Lappelle, reviewed the hearing process and
       materials, and advised Marshall University President Jerome Gilbert that she
       recommended Joseph Hardin be banned from campus until the criminal case was
       completed. [Joseph Hardin had been allowed to remain on campus during the
       appeal process].
               47. President Gilbert accepted Dean Lapelle’s recommendation, and Joseph
       Hardin was suspended from campus pending the outcome of the criminal case, but
       he was permitted to take online classes.
               48. On May 12, 2016, the following day, Joseph Hardin appealed President
       Gilbert’s determination.
               50. The appeal was assigned to Marshall University’s Title IX Coordinator,
       Debra Hart.
               51. On August 18, 2016, Joseph Hardin’s appeal was denied. . .
               …
               54. On January 11, 2017, Joseph Hardin pled guilty to the criminal offense
       of battery related to the incident that took place on February 1, 2016.
               …
               57. Joseph Hardin, after his guilty plea, filed a Motion for Reconsideration,
       asking that he be reinstated to the University;
               …
               60. On or about March 30, 2017, Marshall University granted Joseph
       Hardin’s Request for Reconsideration.

       Contrary to deliberate indifference, the Plaintiff’s Complaint itself demonstrates that

Defendant took her case seriously and did not harass her in pursuit of her claim. The Plaintiff’s

Complaint also shows that the Defendant did in fact have established Title IX procedures in place

at the time of the alleged incident. Further, the Plaintiff’s Complaint in the instant case displays

that Defendant did not deliberately deprive her of internal and external forms of support or call

into question the Plaintiff’s safety on campus. Instead, the Complaint itself confirms that the

Plaintiff was heard by the Defendant’s Director of Student Conduct, the Defendant’s Interim Dean,

the President of the University, and the Defendant’s established Title IX Coordinator, and that an

appropriate response was provided. The Plaintiff was also escorted by MUPD to the Cabell County



                                                16
   Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 17 of 19 PageID #: 431



Courthouse to file her OOP, and to the Director of Student Conduct. The deposition testimony in

this case thus far supports these facts.

       Marshall University simply did not engage in deliberate indifference and their actions in

this case were reasonable. Marshall University immediately issued a no-contact order after the

filing of the Title IX Complaint with Lisa Martin. Further, Marshall University initially expelled

Mr. Hardin. After his appeal, a hearing panel found him not responsible under a preponderance of

the evidence standard. Despite this finding, Marshall University, on its own recognizance and

without an appeal, banned Mr. Hardin from campus pending the outcome of his criminal

proceedings. They later upheld that ban, and, when it was clear that he had never been found guilty

of any sexual misconduct by any type of judicial body, that Ms. Gonzales was no longer on campus

at Marshall University, and that he could no longer continue to take online courses, Marshall

University allowed Mr. Hardin to return to campus, with significant restrictions, such that he

essentially only be permitted to attend classes.

       Additionally, Ms. Gonzales never appealed the decision of the hearing panel. Rather than

appeal, she decided to leave Marshall University. Moreover, the Plaintiff was not repeatedly

subjected to any type of contact by the accused. Thus, Marshall University ultimately let Mr.

Hardin back on campus, as there was no reason to keep him banned from campus. In fact, Mr.

Hardin testified that he hasn’t had any contact with the Plaintiff since a few days following the

alleged incident. See Exhibit B, at pg. 17. Furthermore, Marshall University was aware of Mr.

Hardin’s probation order that would result in him spending up to three years in jail if it were

violated.




                                                   17
  Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 18 of 19 PageID #: 432



       Perfection is not the legal standard. Marshall University’s actions, at the very least, were

not clearly unreasonable. They went above and beyond what was required of them. As a result,

Marshall University is entitled to summary judgment.

                                    IV.     CONCLUSION

       WHEREFORE, for the reasons stated above, the Defendants, Marshall University Board

of Governors, respectfully request the Court grant summary judgment in Defendants’ favor.



                                                     MARSHALL UNIVERSITY BOARD OF
                                                     GOVERNORS,

                                                     By Counsel,


                                                     s/Eric D. Salyers
                                                     Perry W. Oxley (WVSB #7211)
                                                     David E. Rich, Esq. (WV Bar #9141)
                                                     Eric D. Salyers (WVSB #13042)
                                                     OXLEY RICH SAMMONS
                                                     P.O. Box 1704
                                                     517 9th Street, Suite 1000
                                                     Huntington, West Virginia 25718
                                                     Phone: (304) 522-1138




                                               18
     Case 3:18-cv-00235 Document 83 Filed 05/06/19 Page 19 of 19 PageID #: 433



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON

ALICIA GONAZALES,

               Plaintiff,

v.                                                         Civil Action No.: 3:18-cv-00235
                                                           Judge Robert C. Chambers

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

               Defendant,

                                CERTIFICATE OF SERVICE

        The undersigned counsel for Defendant, Marshall University Board of Governors, served

the foregoing “Defendant Marshall University Board of Governors’ Memorandum of Law in

Support of its Motion for Summary Judgment” by electronically filing a true copy of the same

with the Clerk of the Court using the CM/ECF system on this 6th day of May, 2019.

                                    Amy C. Crossan, Esq.
                             Bouchillon, Crossan & Colburn, L.C.
                                      731 Fifth Avenue
                                   Huntington, WV 25701
                            Co-Counsel for Plaintiff, Alicia Gonzales

                                   Johnathan M. Gesk, Esq.
                                     Gesk & Moritz, LLC
                                      14 E. Main Street
                                     Carnegie, PA 15106
                            Co-Counsel for Plaintiff, Alicia Gonzales



                                                    s/Eric D. Salyers
                                                    Perry W. Oxley (WVSB #7211)
                                                    David E. Rich, Esq. (WV Bar #9141)
                                                    Eric D. Salyers (WVSB #13042)




                                               19
